COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:         In re Gordon Parsons and Beverly Parsons, Relators

Appellate case number:       01-18-00588-CV

Trial court case number:     CI54724

Trial court:                 County Court at Law No. 1 and Probate Court of Brazoria
                             County

       Relators, Gordon Parsons and Beverly Parsons, filed a petition for writ of
mandamus seeking to vacate the Honorable Jerri Lee Mills’s June 27, 2018 “Order
Denying Plaintiff’s Motion to Reopen Discovery, Motion to Remove Suit from Expedited-
Actions Process and Motion to Supplement Expert Discovery,” and to issue an order
granting those motions. Pursuant to Texas Rule of Appellate Procedure 7.2(b), the Court
“must abate[s] the [original] proceeding to allow the successor to reconsider the original
party’s decision.” TEX. R. APP. P. 7.2(b). The petition is abated and remanded.

       (1)     Within 15 days of the date of this order, relators are directed to obtain a
               hearing date, if necessary, from the trial court coordinator and to notify all
               parties of such date. The hearing shall be set for a date no later than 30 days
               after the date of this order. The trial court coordinator shall advise the Clerk
               of this Court of the hearing date as soon as it is set;
       (2)     Within 40 days of the date of this order, the district clerk is directed to file a
               supplemental clerk’s record and reporter’s record, if any, with the ruling by
               the successor, the Honorable Greg Hill.

        This case is abated, treated as a closed case, and removed from this Court’s active
docket. This original proceeding will be reinstated on this Court’s active docket when the
successor respondent has reconsidered the original respondent’s decision and either party
informs the Clerk of this Court of the ruling with a certified copy of the order. This Court
will also consider a motion to reinstate by either party.

      It is so ORDERED.
Judge’s signature: ___/s/ Laura C. Higley____________
                    Acting individually  Acting for the Court
Date: ___January 3, 2019____